Citation Nr: 1427527	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-42 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from September 25, 2006 to May 18, 2010, and in excess of 40 percent since May 19, 2010, for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine with radiculopathy of the left upper extremity.  

3.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1994 to July 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for degenerative disc disease of the lumbar spine with an initial evaluation of 10 percent, effective September 25, 2006, the date the Veteran filed his service connection claim; granted service connection for degenerative disc disease of the cervical spine with an evaluation of 20 percent, effective September 25, 2006; and granted service connection for major depressive disorder for treatment purposes only.  

An April 2014 rating decision increased the evaluation for the Veteran's degenerative disc disease of the lumbar spine from 10 percent to 40 percent, effective May 19, 2010, the date of the most recent VA examination identifying symptomatology warranting a higher rating.  As the Veteran has not indicated that he is satisfied with the current rating for this condition, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at a local VA office before a Veterans Law Judge of the Board (Travel Board hearing).  See also November 2009 Letter from the Regional Office (acknowledging the hearing request and stating that a hearing would be scheduled).  The record does not reflect that the RO scheduled the hearing.  Furthermore, the record does not reflect that the Veteran has withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the hearing before a VLJ and to notify the Veteran of the date, time and location of the hearing.  

Accordingly, his claims are REMANDED for the following action:

The RO/AMC should schedule the Veteran for a Travel Board hearing before a VLJ at the earliest opportunity, and notify the Veteran of the date, time, and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



